Citation Nr: 0001955	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  96-00 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for chronic myositis 
and degenerative arthritis cervical spine with ulnar 
radiculopathy and compression deformity, currently rated as 
30 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from November 1942 until 
August 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1994, 
from the St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans Affairs (VA) which granted an 
increased evaluation of 30 percent for the veteran's service-
connected cervical spine disorder, described as chronic 
myositis and degenerative arthritis of the cervical spine, 
with ulnar radiculopathy and compression deformity.

This matter also arises from a rating decision of June 1999 
which denied entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities.  

The Board remanded the case in May 1998 for additional 
development.  Subsequently, having complied with the 
instructions on Remand, the RO returned the case to the Board 
for appellate review.

The TDIU issue is addressed in the remand appended to this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the increased rating claim has been obtained 
by the agency of original jurisdiction.

2.  The veteran's cervical spine disability is manifested 
principally by severe limitation of motion with pain, excess 
fatigability and weakness.  

3.  Neither compression deformity of T1 nor ulnar 
radiculopathy is currently shown.

4.  The cervical spine disability does not present such an 
exceptional or unusual case so as to render impracticable the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent, but no higher, 
for chronic myositis and degenerative arthritis cervical 
spine with history of ulnar radiculopathy and compression 
deformity are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 3.340, 3.341, Part 4, §§ 4.25, 4.40, 4.45, 
4.71a, Diagnostic Codes 5010-5290 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that his cervical spine disability has 
worsened.  The United States Court of Appeals for Veterans 
Claims (formerly U.S. Court of Veterans Appeals)(hereinafter 
"CAVC") has held a claim for an increased rating for a 
disability to be well grounded when an appellant indicates 
that the severity of the disability has increased.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  
Accordingly, we find the claim for an increased rating 
chronic myositis and degenerative arthritis cervical spine 
with ulnar radiculopathy and compression deformity to be well 
grounded.  Furthermore, he has not indicated that any 
probative evidence not already associated with the claims 
folder is available; therefore, the duty to assist him has 
been satisfied.  38 U.S.C.A. 5107(a) (West 1991).

The veteran contends that his service-connected cervical 
spine disorder is more disabling than the current disability 
rating reflects.  He states that his neck disorder manifests 
in a number of problems, including neck pain, headaches, 
muscle spasms, dizzy spells, a sleep disorder, and pain, 
numbness, and tingling radiating into his upper extremities.

Service medical records show that the entry on May 21, 1944 
noted that the veteran sustained a blow to the forehead with 
shackle of winch four days earlier.  "Not unconscious but 
bled rather profusely.  Three stitches to laceration.  Has no 
paresthesia of any part of body.  Neurological examination 
not remarkable.  [Veteran] kept in sick-bay over night and 
released to limited activity, one week."  In July 1945, the 
diagnosis was first changed to Sprain, Joint, Neck and later 
changed to Myositis, Chronic, Neck.  Nose and throat, 
neurological, neuro-psychiatric and orthopedic consultations 
failed to demonstrate organic pathology.  It was noted that 
the veteran still had complaints; however, no organic cause 
could be found.  

A review of the claims file shows that service connection was 
granted for "MYOSITIS, CHRONIC, NECK, RATED AS LIMITATION OF MOTION, 
CERVICAL, MODERATE" by the RO in a rating decision in September 
1945.  The RO assigned a 20 percent disability evaluation 
effective from August 28, 1945, the day after separation from 
service.

A report of examination by the Chief of the Orthopedic 
Service, of the 98th General Hospital, European Command, 
dated July 19, 1950, notes that the veteran had good posture, 
excellent muscular development and normal appearance of his 
neck.  The diagnosis was "[a]rthralgia, cervical region, 
cause unknown, not based on organic findings."  

A rating decision in October 1950 reduced the disability 
evaluation to 10 percent effective from December 1950 for 
"MYOSITIS (ARTHRALGIA)".  RO increased the disability 
evaluation to 20 percent in 1975 for "MYOSITIS (ARTHRALGIA)".  
The RO also granted service connection for "FRACTURE FIRST 
THORACIC VERTEBRA" evaluated as noncompensable.  

In a rating decision in May 1976, the description of the 
disability was changed to "CHRONIC MYOSITIS AND DEGENERATIVE 
ARTHRITIS CERVICAL SPINE WITH ULNAR RADICULOPATHY AND COMPRESSION DEFORMITY 
(FORMERLY SHOWN AS MYOSITIS, ARTHRALGIA UNDER DC 5021-5003 AND FRACTURE 
FIRST THORACIC VERTEBRA UNDER DC 5285.)"

Based on review of the report of a VA examination in December 
1991, the RO confirmed and continued the 20 percent 
disability evaluation in a January 1992 rating decision.  
Findings included limitation of motion of the cervical spine.  
There were no signs of radiculopathy.

A claim was received from the veteran in May 1994 seeking re-
evaluation of his service-connected disability.  Outpatient 
treatment records for the period from  December 1993 to May 
1994 show that the veteran sought treatment for unrelated 
disorders.  He had four coronary artery bypass grafts in 
April 1992 and an episode of congestive heart failure in 
February 1994.  

The veteran was evaluated in August 1994 by George L. 
Richards, M.D. at the request of VA.  According to Dr. 
Richards' report, the veteran had some postural defect and 
held his cervical spine more flexed than usual.  There was 
full range of forward flexion of the cervical spine, with 
hyperextension limited to 10 to 15 degrees compared to the 
normal 45 degrees.  Rotation was 40 to 45 degrees bilaterally 
which Dr. Richards described indicated a definite limitation 
of motion.  Dr. Richards reviewed November 1991 X-rays of the 
cervical spine and commented that there was no evidence of 
fracture, dislocation or subluxation.  It was noted that 
there were advanced degenerative changes in the lower 
cervical area involving the fifth and sixth interspaces 
characterized by decrease in the height of the disc space, 
osteophyte formation anteriorally and posteriorally.  Also 
shown was definite encroachment on the neural foramina at the 
fifth and sixth interspaces.  

The impression was that the veteran demonstrated evidence of 
generalized osteoarthritis confirmed by cervical X-rays.  It 
was noted that the X-rays did not sufficiently visualize T-1.  
There was no evidence of radiculopathy.  Dr. Richards 
concluded that the complaints of lapses of memory, frequent 
headaches, and decreased ability to cerebrate could not be 
explained on the basis of the cervical spine findings.  

The veteran was afforded a Compensation and Pension (C&P) 
examination for peripheral nerves in August 1994.  The 
veteran described his injury in service and related that he 
suffered intermittent headaches which mainly occurred at 
night.  He also complained of severe pain in his neck 
radiating to his shoulders and limiting his ability to turn 
his neck.  The veteran reported that in service he had been 
evaluated for this many times and surgery had been 
recommended, but as it was risky, he refused.  The veteran 
noted that his symptoms remained of neck stiffness and pain 
with difficulty with mobility.  

The pertinent clinical findings indicated a significant 
reduction of motion laterally and posteriorly and anteriorly.  
No rigidity or spasm of his musculature was found.  The 
cranial nerves were described as intact.  There was excellent 
strength in all extremities.  Sensory was found intact.  The 
impression was of a chronic vascular headache tension 
syndrome and chronic cervical osteoarthritis with diminished 
range of motion with no evidence of any radiculopathy or 
myelopathy. 

The RO granted an increased evaluation to 30 percent in a 
rating decision in December 1994 effective from May, 2, 1994.  
The RO determined that with resolution of doubt, there was 
evidence of severe limitation of motion of the cervical spine 
warranting a 30 percent evaluation.  The RO assigned this 
rating under the provisions of Diagnostic Code 5010-5290.  

VA outpatient treatment records were received for the period 
from October 1991 to April 1996.  In October 1991, the 
veteran complained of having neck pain for 20 years.  There 
was decreased range of motion of the head.  In November 1991, 
range of motion of the cervical spine was extension to 20 
degrees, flexion to 20 degrees, lateral flexion to right to 
20 degrees, to left, not clear, rotation to 45 degrees 
bilaterally.  Subsequent assessments included DJD cervical.  
Complaints included neck pain and headaches.  In October 
1995, he reported some improvement from using the Thomas 
collar.  Range of motion findings were extension of 10 
degrees, flexion of 20 degrees, lateral flexion, unclear, and 
rotation of 30 degrees bilaterally.  Tenderness of the 
cervical spine was noted.  The assessment was DJD cervical. 

The veteran was afforded a personal hearing at the RO in June 
1996 as evidenced by a copy of the transcript of the hearing 
in the claims file.  At the time of the hearing, the veteran 
submitted a nine page statement.  The veteran testified as to 
symptoms and manifestations of his disorder and the effect on 
his activities.  The veteran contends that his disc problem 
should be rated under Diagnostic Code 5293.  The veteran 
claims that his case should be considered as an exceptional 
case and an increase granted under 38 C.F.R. § 3.321 or under 
38 C.F.R. § 4.7.  

The veteran submitted a letter from Dennis Antoine, D.C. 
dated in April 1996 that stated the veteran has "a chronic 
degenerative condition affecting his neck that may be related 
to a spinal injury that took place many years ago."  The 
diagnosis was subluxation of the cervical spine associated 
with degeneration of cervical discs C5-C6 and chronic 
cervicobrachial syndrome (right)."  It was noted that these 
diagnoses may contribute to an upper extremity radiculopathy.  

An August 1997 statement from a VA orthopedic physician 
indicated that the veteran "is severely physically disabled 
and has permanent mobility problems which substantially 
impairs his/her ability to ambulate."  The diagnosis was DJD 
with osteo-arthritis of the cervical spine.  

Submitted into evidence was a letter from Dennis Antoine, 
D.C., written in May 1998 which states that the veteran has a 
physically debilitating condition attributable to an injury 
which occurred in service.  The veteran was described as 
suffering with "severe pain, insomnia, depression, and in 
all probability, psychophysiological challenges as well."  
He had been seen by the chiropractor on an as needed basis 
and continued to require care.  It was noted that the injury 
had progressed to a chronic state.  The diagnosis was chronic 
severe headaches accompanied by chronic cervical spondylosis.

The veteran was seen at Holy Cross Hospital in May 1998 for 
evaluation of neck pain.  The record reflects that the 
veteran described his symptoms as pain in shoulders and neck 
since he was injured in service.  He also complained of 
headaches and dizzy spells.  The diagnosis was myositis and 
fracture of lst thoracic vertebra in 1945 and the present 
diagnosis was neck pain.  Range of motion findings indicated 
that the veteran was not able to retract with extension, 
flexion was "WFL", lateral flexion was about 10 degrees 
bilaterally with pain, and rotation was about 30 degrees in 
both directions with pain.  Other findings were of increased 
thoracic kyphosis, head/neck flexed and slumped shoulders.  
The examiner concluded that the veteran was not a candidate 
for physical therapy due to long history of problem as well 
as psychological deficits.  

Medical records for June to September 1998 were also received 
from Francisco E. Belette, M.D. who evaluated the veteran for 
a blood disorder and provided treatment for multiple myeloma.  

The veteran was afforded a neurologic compensation and 
pension (C&P) examination in September 1998.  Pertinent 
clinical findings noted tenderness in the posterior cervical 
region with diminished range of motion of the neck 
bilaterally and diffuse tenderness in the upper thoracic 
region down to the lumbar region.  The impression was a post 
concussive syndrome, with headaches, psychological symptoms 
and dizziness.  The examiner reviewed the X-rays provided by 
the veteran and indicated the X-rays revealed only chronic 
osteoarthritic changes.  The examiner indicated loss of 
mobility of back and neck with no clinical evidence of 
radiculopathy.  The symptoms of headaches, dizzy spells, 
sleep disorders were "related in all likelihood to [the 
veteran's] 1944-45 service injury with head trauma and loss 
of consciousness."

The veteran was also afforded an orthopedic C&P examination 
in September 1998.  The veteran described current symptoms as 
headaches, dizziness, nervousness, anxiety, balance 
difficulties, neck pain, back pain, pain in his right arm, 
gait difficulty, and "discoordination".  The veteran 
provided a history of being injured in service when he was 
struck in the head by a heavy metal tool attached to a steel 
cable.  He related that he was treated and spent six months 
in the hospital because of neck pain.  The veteran described 
having headaches, neck pain, and decreased range of motion of 
his neck which progressed over the years and by 1970 these 
symptoms were severe and progressively worse.  He was unable 
to work after 1970.  The veteran reported that he was able to 
stand without difficulty for a very short period of time, and 
that sitting in a chair was his most comfortable position.  
He had used an adjustable bed in the past.

Clinical findings of the neck included a lipoma to the left 
of the parathoracic or proximal spine.  Range of motion 
findings of the cervical spine were 40 degrees right and left 
rotation, zero degree of extension, and 25 degrees of 
flexion.  Other findings noted no reflex or motor deficits.  
The veteran had decreased sensation of C4, C5, and C6 on the 
left, and C5 and C6 on the right.   

The examiner reviewed X-rays provided by the veteran and 
noted degenerative arthritis and disc disease at multiple 
levels of the cervical spine and arthritic process of the 
thoracic spine at multiple levels and arthritic changes in 
the upper lumbar area.  The examiner commented that the 
veteran had weakness after repeated attempts at motion and 
experienced increased pain on repeated motion of the upper 
extremity and of the neck.  In the examiner's opinion, the 
veteran has multiple level degenerative arthritic changes in 
the cervical, thoracic, and lumbar spines.  The examiner 
further commented that the veteran "has severe limitation of 
motion and is basically non-employable for any sedentary type 
of work."

The impression of September 1998 X-rays of the cervical spine 
was that DJD changes of marked degree were noted, 
particularly at C5-6.  The T1 vertebra appeared intact from a 
traumatic point of view as far as it was visualized.  The 
impression of September 1998 X-rays of the thoracic spine 
noted degenerative changes throughout the thoracic segment of 
the spine.  The T1 vertebral body was described as intact.  
There was an impression of the D11 vertebral body being 
slightly wedged, indicating a possible compression injury, 
not of recent origin.  

The veteran was re-examined in November 1998 by the same VA 
examiner who had performed the neurological examination in 
September 1998 and reference was made to the earlier 
examination report.  The examiner commented that the claims 
file has a note in September 1945 that the veteran had a head 
injury and the veteran reported having nine stitches removed 
from his left temporoparietal region after the injury.  It 
was noted the veteran had tenderness in his posterior 
cervical region and diffuse tenderness on his back 
examination.  The impression was that the veteran has a 
residual thoracic compression fracture and a post concussive 
syndrome caused by the head trauma in 1944.  The examiner 
wrote:  "The documentation of the head trauma is that (sic) 
fact that he had nine stitches removed.  He lost 
consciousness for two hours based on his own statement, and 
also his 9/12/45 disability paper documents a head injury."

In a December 1998 rating decision, the RO granted service 
connection for postconcussive syndrome.  The RO concluded that 
the veteran demonstrates a postconcussive syndrome, manifested 
by subjective complaints without objective findings of 
neurological abnormality.  The RO assigned a 10 percent rating 
under the provisions of Diagnostic Code 8045 effective from 
May 1994.  

In March 1999, Mr. Bates, on behalf of the veteran, submitted 
an undated letter from the veteran's brother, J.S., regarding 
the veteran's physical condition.  J.S. mentions the injury 
sustained in service and that the veteran was given an 
honorable medical discharge after an extended in-patient 
hospital stay of seven months.  He recalled that the veteran 
was unable to return to his preservice occupation as heavy 
equipment operator and located a position in Germany where he 
worked until 1970 when his health gave out.  He later 
returned to the United States and worked on several occasions 
for J.S. but was physically unable to continue which in 
J.S.'s opinion was due to the veteran's service injury.  He 
also recalled a visit in 1973 when the veteran took one swing 
at a golf ball, almost passed out because of his spinal 
condition and did not play again.

Also submitted in March 1999 was a copy of the treating 
Physician's Answers to Interrogator, from Phi H. Le, M.D.  
The veteran presented with neck pain and headaches.  Range of 
motion was neck flexion of 30 degrees forward.  The following 
symptoms were found at examination:  back muscle weakness, 
back instability, sensory loss, muscle spasms, tenderness 
near the spine, abnormality of gait, and difficulty bearing 
weight.  The cause of the neck and back pain was stated as 
degenerative disc disease.  The pain was marked, suffered 
frequently, and resulted in an inability to perform normal 
working movements of the body with normal excursion.  The 
veteran also experienced less movement than normal, weakened 
movement, excess fatigability, and pain on movement due to 
the service-connected disability.  Dr. Le remarked that the 
veteran had severe arthritis and pain.

A letter from Dr. Belette dated in March 1999 noted that the 
veteran had hypertension, vertebral fracture, myositis, 
arthralgias and multiple myeloma.  Dr. Belette wrote:

Since the vertebral fracture, he has suffered 
with chronic spinal pain and pain in the 
shoulders.  In addition, he has excruciating 
headaches, dizziness and resultant sleep 
disorder, since he cannot sleep on his back or 
stomach.  This multitude of medical problems 
are all related to the vertebral fracture, 
which occurred in 1943 while in the service. 

According to a letter dated in February 1999 written by Dr. 
Le of Holy Cross Medical Group, the veteran has "Advanced 
Degenerative Disc Disease as well as a Chronic Cervical Disc 
Disease with radiculopathy.  He also has chronic nightmares. 

Also submitted into evidence was a letter from Naresh Pathak, 
M.D., written in February 1999, to whom it may concern.  Dr. 
Pathak wrote:  "[The veteran] has Advanced Degenerative Disc 
Disease and Chronic Cervical Radiculopathy.  He also has 
Chronic Nightmares.  All of these are service related 
injuries." 

Also received in February 1999, was a copy of the Pain 
Section, Chapter 15, of The Guides to the Evaluation of 
Permanent Impairment (Fourth Edition), American Medical 
Association.  The veteran, through his attorney, requested a 
comparison of the symptomatology of the veteran's service-
connected disability pain to the Pain/Intensity/Frequency 
Grid.  

Also received into evidence was a copy of a report of 
Vocational Expert, Dr. Schiro-Geist, Generally Accepted 
Vocational Principles with a cover letter dated in January 
1999.  The veteran, through his representative, asked for a 
comparison of the symptomatology of the veteran's service-
connected disability to the principles set forth in the 
attached report.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1999).  In determining the level 
of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 
(1999).  However, "the regulations do not give past medical 
reports precedent over current findings."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(1999).

Increased Rating for Chronic myositis and degenerative 
arthritis cervical spine with ulnar radiculopathy and 
compression deformity

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Diagnostic 
Code 5003 (1999).

Slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  A 30 
percent evaluation requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (1999).  

Diagnostic Code 5285 for residuals of fracture of vertebra 
provides a 100 percent disability rating where there is cord 
involvement, bedridden, or requiring long leg braces.  A 60 
percent disability rating is warranted where there is no cord 
involvement and there is abnormal mobility requiring a neck 
brace (jury mast).  In other cases, the residuals are rated 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (1999).

Diagnostic Code 5287 for ankylosis of the cervical spine 
provides a 30 percent disability rating for favorable 
ankylosis and a 40 percent disability rating for unfavorable 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5287 (1999).

A 10 percent evaluation is warranted for mild intervertebral 
disc syndrome.  A 20 percent evaluation requires moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent evaluation requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).

In determining the appropriate rating for the veteran's 
cervical spine condition, the Board must consider whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that, in evaluating a service- 
connected disability involving a joint rated on limitation of 
motion, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  The Court in DeLuca held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain. 38 C.F.R. § 
4.40 (1999).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement.  38 C.F.R. § 4.45(f) 
(1999).

The veteran currently has an award of service connection for 
chronic myositis and degenerative arthritis cervical spine 
with ulnar radiculopathy and compression deformity, rated 30% 
disabling.  The 30% represents the maximum disability rating 
allowed under 38 C.F.R. § 4.71a, Diagnostic Code 5290.

The Board has considered whether a higher disability rating 
under Diagnostic Code 5285 is applicable.  Diagnostic Code 
5285 for residuals of fracture of vertebra provides a 60 
percent disability rating where there is no cord involvement 
and there is abnormal mobility requiring a neck brace (jury 
mast).  In other cases, the residuals are rated in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  At no 
time has a medical professional indicated that the veteran 
has abnormal mobility of the cervical spine, as opposed to 
limitation of motion, or that it is necessary that he wear a 
jury mast.  

As indicated above, the veteran's service medical records 
show that X-rays performed in March 1945 noted a compression 
deformity of the first thoracic vertebra possibly due to an 
old fracture.  However, subsequent X-rays have not revealed 
demonstrable deformity of the first thoracic vertebra.  
Accordingly, he is not entitled to an increased rating or an 
additional 10 percent for demonstrable deformity of vertebral 
body pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(1999). 

A 30 percent disability rating may be assigned under 
Diagnostic Code 5287 for favorable ankylosis of the cervical 
spine, and a 40 percent disability rating for unfavorable 
ankylosis of the cervical spine.  However, there is no 
medical evidence of ankylosis in the veteran's cervical 
spine.

The veteran claims that his service-connected disability 
might be more appropriately evaluated under Diagnostic Code 
5293 for intervertebral disc syndrome.  Although Dr. Le and 
Dr. Pathak have both stated that the veteran has cervical 
disc disease, neither physician indicated that the veteran 
exhibited specific signs or symptoms of radiculopathy.  Also, 
while Dr. Le indicated that the veteran had degenerative disk 
disease in response to one question, it is not clear whether 
this pertained solely to the service-connected disability.  
In any event, none of the current medical evaluation or 
treatment records reflect that the veteran has radiculopathy 
associated with his service connected cervical spine 
disability.  Moreover, the VA examiners in 1994 and 1998 
specifically stated that there was no clinical evidence of 
the radiculopathy that would be indicative of intervertebral 
disc syndrome of the cervical spine.  Accordingly, an 
increased rating under Diagnostic Code 5293 is not warranted.

The 30 percent disability rating contemplates a severe level 
of impairment of employment due to the service-connected 
disorder.  It is the maximum schedular rating for the 
cervical spine disability absent ankylosis of the cervical 
spine, abnormal mobility requiring neck brace, deformity of 
the first thoracic vertebra or intervertebral disc syndrome.  
Without one of these findings, the veteran is not entitled to 
a higher schedular disability rating.  In the Board's 
opinion, however, he is entitled to an additional 10 percent 
rating pursuant to 38 C.F.R. § 4.45, based on the documented 
functional loss due to weakness, excess fatigability and pain 
on movement.  Accordingly, the Board finds that the 
preponderance of the evidence supports a combined 40 percent 
rating for the cervical spine disability.  38 C.F.R. § 4.25.

The Board also finds that the veteran is not entitled to an 
increased rating for his cervical spine disability under 38 
C.F.R. § 3.321(b) (1999).  The Board has considered this 
regulation, but does not find that there is an exceptional or 
unusual disability picture which renders impractical the 
application of the regular schedular standards.  The 
appellant's cervical spine disability has not caused any 
periods of hospitalization and is not shown to have caused 
marked interference with employment.


ORDER

An evaluation of 40 percent for chronic myositis and 
degenerative arthritis cervical spine with history of ulnar 
radiculopathy and compression deformity is granted, 
consistent with the criteria that govern the payment of 
monetary awards.  


REMAND

The veteran claims that he is unable to work due to his 
service-connected disabilities.  The record includes medical 
opinion in support of this assertion.  His TDIU claim is, 
therefore, well grounded, triggering VA's duty to assist him 
with respect to the TDIU claim.

It is unclear whether the physicians who have expressed 
opinion as to the veteran's ability to work were considering 
only the service connected disabilities.  It is also unclear 
as to whether all of the veteran's symptomatology has an 
organic basis.  (See, for example, the report of evaluation 
at Holy Cross hospital in May 1998).  The veteran has not 
been afforded VA examination which clearly addresses the 
question of whether he is individually unemployable due to 
the service connected disabilities alone.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all current 
treatment records for the service 
connected disabilities.

2.  The veteran should then be scheduled 
for VA examination by an orthopedic 
specialist to obtain opinion as to 
whether the service connected 
disabilities, of themselves, preclude him 
from employment consistent with his 
education and work experience.  The 
claims file should be made available to 
the examiner, who is requested to 
familiarize himself or herself with the 
relevant facts of this case, to include 
the nature of the service connected 
disabilities and the veteran's education 
and work experience.  Following 
examination of the service connected 
disabilities, the examiner should answer 
the following question: Is it at least as 
likely as not that the service connected 
disabilities preclude the veteran from 
the light manual labor or relatively 
sedentary employment for which he is 
qualified by virtue of his education and 
work experience?  The rationale for the 
opinion should be set forth.

3.  The RO should readjudicate the TDIU 
claim, and return the case to the Board, 
if in order, after completion of the 
usual adjudication procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA' Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

